DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 9, 10-13 are objected to because of the following informalities:  wording.  Examiner suggests the Applicant removes the words “[Math 18-23]” in corresponding claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
	Regarding independent claim 14, an apparatus claim is defined by its structure. It is unclear which part/structure of the base station performs each claimed functions/features.
	Claim 15 is rejected for the same reason set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US Pub. No. 2017/0064721) in view of Rao et al. (US Pub. No. 2017/0202006).
Regarding claims 1 and 14, Noh discloses a method performed by an apparatus/base station for controlling allocation of frequency resources in at least one cell serving a plurality of user equipments (UEs) (figures 11-13), the method base station comprising:
	obtaining respective information representing a quality of communication at each UE (figure 13 steps S133-S134; paragraphs 108, 112, 130, 149, 150, and 155: UEs measure inter-device interference (IDI) and report IDI to base station);
determining, based on the received information representing a quality of communication, whether a corresponding UE is a subject of interference (figure 13 step S135; paragraphs 130, 162-164: base station groups UEs based on level of interferences or number of UEs in each group),  and, when the corresponding UE is a subject of interference, identifying at least one aggressor causing the interference to that UE (paragraphs 115-117: interference aggressor(s) is identified for grouping decision);
	grouping, for each cell, the respective UEs served by that cell (figure 13 step S135; paragraphs 130, 161-168: group UEs based on level of interference or size of group), and
allocating at least one frequency to be used by each UE based on the respective group into which that UE has been grouped (paragraphs 166-168: resource allocation within the group may be performed as follows in accordance with each of the group).
Noh does not teach grouping UEs having a common aggressor or common set of aggressors are grouped into respective group(s), and any UEs not subject to interference are grouped into another group.
In the same field of interference, Rao discloses teach grouping UEs having a common aggressor or common set of aggressors are grouped into respective group(s), and any UEs not subject to interference are grouped into another group (paragraphs 29, 53, 54, 55, 63, 66, 73, and 74: base stations groups UEs into Central UEs and Cell Edge CEs based on measurements. Common/dominant aggressor/interferer for Cell Edge UEs is identified in paragraphs 55 and 74. Resource allocation for each UEs in each group is described in paragraphs 65-66).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute UE grouping in Rao for UE grouping in Noh with predictable result of resource allocation.

Regarding claim 3, all limitations of claim 1 are disclosed above. Noh further teaches the information representing a quality of communication comprises a Reference Signal Received Power (RSRP) (paragraph 150).
Regarding claim 15, all limitations of claim 14 are disclosed above. Noh does not teach but Rao discloses the apparatus configured as a central controller for a small cell network (paragraphs 187 and 188: femto eNB).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a base station in Rao for a base station in Noh with predictable result.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US Pub. No. 2017/0064721) in view of Rao et al. (US Pub. No. 2017/0202006) in view of Cho et al. (US Pub. No. 2007/0058583).
Regarding claim 2, all limitations of claim 1 are disclosed above. Noh does not teach but Cho discloses determining, for each UE, a respective channel gain and a respective weight based on the received information representing a quality of communication; and allocating at least one frequency to be used by each UE based on the respective channel gain and weight (abstract and paragraphs 32 and 33).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Noh determining, for each UE, a respective channel gain and a respective weight based on the received information representing a quality of communication; and allocating at least one frequency to be used by each UE based on the respective channel gain and weight.
The motivation would have been for priority resource allocation.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US Pub. No. 2017/0064721) in view of Rao et al. (US Pub. No. 2017/0202006) in view of Novak et al. (Us Pub. No. 2014/0078976).
Regarding claim 4, all limitations of claim 1 are disclosed above. Noh does not teach but Novak discloses determining, for each UE, one or more aggressors based on a maximum tolerable interference associated with that UE (paragraphs 86 and 87: determining dominant interferer based on maximum interference suppression capability of MS). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Noh determining, for each UE, one or more aggressors based on a maximum tolerable interference associated with that UE.
The motivation would have been for interferer identification/determination.

Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the combination of Noh, Rao, and Cho discloses grouping UEs based on common interferer and determining interferer for each UE based on maximum tolerable interference associated with UE. However, the formula to determine the maximum tolerable interference as presented in claim 5 is not known in the art or if they are disclosed are contained in too many disparate references to be suitable for combining.
Regarding claim 6, the combination of Noh and Rao discloses grouping UEs based on common interferer; however, elements of constructing neighbor graphs and subgraphs of at least one cell is not known in the art or if they are disclosed are contained in too many disparate references to be suitable for combining.
Claims 7-13 are objected to be allowable for at least the reasons stated with respect to claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cao et al. (US Pub. No. 2018/0167182) discloses grouping UEs based on interference.
Kulal (US Pub. No. 2016/0373971) discloses grouping UEs based on location.
Wang et al. (US Pub. No. 2016/0308590) discloses inter-cell interference and UE grouping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466